DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Applicant’s arguments, filed July 20, 2022 , with respect to claims 16, 12, 14-18, 23 and 25-28 have been fully considered and are persuasive in light of the amendments to the claims.  The rejection of May 2, 2022 has been withdrawn. 
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29 and 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 17, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-6, 12, 14-18, 23 and 25-30 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest or render obvious the invention of at least claim 1.
Claim 1 teaches a secondary battery having a positive electrode plate comprising the elements therein. Notably, the positive electrode plate comprises primary particles composed of a lithium composite oxide wherein the primary particles are oriented at an average orientation angle of 5 degrees or more and 30 degrees or less to plane of the positive electrode plate. Ogasa et al. (JP 2012-099225A) teaches a secondary battery with a positive electrode plate comprising lithium composite oxide particles (Para. [0031]). Ogasa et al. does not teach an orientation of the positive electrode primary particles. Blomgren et al. (US 2010/0112443) teaches a positive electrode coating comprising a plurality of flakes of lithium composite oxide that are substantially parallel to a substrate (i.e. oriented close to, but more than 0 degrees) (Para. [0063]). However, the claimed average orientation angle (5 degrees or more and 30 degrees or less) is not taught or rendered obvious regarding the primary particles. There is no suggestion or motivation or arrive at the claimed invention (wherein a secondary battery comprising a positive electrode comprising primary particles composed of a lithium composite oxide wherein the primary particles are oriented at an average orientation angle of 5 degrees or more and 30 degrees or less to a plane of the positive electrode plate. Thus, none of the prior art alone or in combination renders obvious the claimed invention. Since claims 3-6, 12, 14-18, 23 and 25-30 are dependent upon claim 1, they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729